         Case 4:19-cv-00622-JM Document 107 Filed 07/20/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

RODERICK G. TALLEY                                                   PLAINTIFF

v.                           CASE NO. 4:19-CV-00622 JM

CITY OF LITTLE ROCK et al.                                           DEFENDANTS

                                         JUDGMENT

       Consistent with the Order that was entered on July 13, 2021 (Docket No. 106), it is

CONSIDERED, ORDERED, and ADJUDGED that this case is DISMISSED with prejudice.

Judgment is entered in favor of the Defendants.

       IT IS SO ORDERED this 20th day of July, 2021.



                                             ____________________________________
                                             UNITED STATES DISTRICT JUDGE
